Citation Nr: 0701472	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  03-09 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa



THE ISSUE

Entitlement to an effective date earlier than September 27, 
2001, for the award of a total rating for compensation 
purposes based on individual unemployability (TDIU), due to 
service-connected disabilities.  



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from June 1941 to November 
1945.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 2002 decision by the RO 
which, in part, granted the veteran's claim for TDIU, and 
assigned an effective date of September 27, 2001, the date of 
receipt of claim.  The veteran disagreed with the effective 
date assigned.  

In February 2004, the Board promulgated a decision which 
denied an effective date earlier than September 27, 2001, for 
the award of TDIU, and the veteran appealed to the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court").  In April 2006, the Court vacated and 
remanded the February 2004 Board decision for readjudication.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  A formal claim for TDIU was received on September 27, 
2001.  

3.  A TDIU was granted by the RO in a June 2002 rating 
decision, effective from September 27, 2001.  

4.  Within the one year period prior to September 27, 2001, 
there is no persuasive medical evidence that the veteran's 
service-connected disabilities, alone, were of such severity 
as to preclude substantially gainful employment.  

5.  The earliest effective date for the establishment of TDIU 
is September 27, 2001, the date of receipt of claim.  




CONCLUSION OF LAW

An effective date earlier than September 27, 2001, for an 
award of TDIU is not warranted.  38 U.S.C.A. §§ 5101(a), 
5100, 5101(a), 5102, 5103, 5103A, 5107, 5108, 5110(a) (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.1(p)(r), 3.155, 3.159, 
3.341, 3.400(o)(2), 4.16(a) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the claim for an earlier effective date for 
the grant of TDIU, VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.326 (2006).  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) applies to all five elements of a service 
connection claim, i.e., veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  In particular, the Court held that the 
notification must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

For the reasons enumerated below, there is no indication that 
there is any prejudice to the veteran by the sequence of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case, or to prejudice to the veteran.  
As such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

In this case, while the veteran was not informed of VCAA 
notice provisions pertaining to the effective date for the 
award of a TDIU under the holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) prior to initial 
adjudication of his claim in June 2002, he was notified of 
the law and regulations pertaining to effective dates in the 
statement of the case, and was given ample opportunity to 
provide additional evidence or argument.  Despite the absence 
of an initial VCAA notice provided to the veteran on the 
effective date element, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

The information and discussions as contained in the January 
2002 notice letter, the June 2002 rating decision, and the 
February 2004 Board decision have provided him with 
sufficient information regarding the applicable regulations.  
Additionally, these documents notified him of his 
responsibility to submit evidence which showed that his 
service-connected disabilities rendered him unemployable; of 
what evidence was necessary to establish an earlier effective 
date; why the current evidence was insufficient to award the 
benefits sought, and suggested that he submit any evidence in 
his possession.  The veteran was also afforded an opportunity 
to testify at a personal hearing, but declined.  The veteran 
has been provided notice of what VA was doing to develop the 
claim, notice of what he could do to help his claim, and 
notice of how the claim was still deficient.  Further, the 
veteran has not identified the existence of any relevant 
evidence that has not been obtained or requested.  The 
veteran was afforded an opportunity to provide additional 
evidence subsequent to the order by the Court which vacated 
the prior Board decision.  In October 2006, the veteran 
responded that he had no additional evidence to submit and 
requested that the Board proceed immediately with 
readjudication of his appeal.  Clearly, from submissions by 
and on behalf of the veteran, he is fully conversant with the 
legal requirements in this case.  Consequently, the Board 
concludes that it may proceed, as specific notice as to which 
party could or should obtain which evidence has been 
provided.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claim for an earlier 
effective date and is familiar with the law and regulations 
pertaining to the claim.  See Desbrow v. Principi, 17 Vet. 
App. 207 (2004); Valiao v. Principi, 17 Vet. App. 229, 232 
(2003) (holding that failure to comply with VCAA constitutes 
nonprejudicial error "[w]here the facts averred by a 
claimant cannot conceivably result in any disposition of the 
appeal other than affirmance of the Board decision").  
Therefore, the Board finds that the duty to assist and notify 
as contemplated by applicable provisions, including the VCAA, 
has been satisfied.  

Applicable Law and Regulations

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2006).  

Even when the percentage requirements are not met, 
entitlement to a total rating, on an extraschedular basis, 
may nonetheless be granted, in exceptional cases, when the 
veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).  

Unless specifically provided otherwise in the statute, the 
effective date of an award based on a claim for increase 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of the claim.  38 
U.S.C.A. § 5110(a).  

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year of such date.  38 U.S.C.A. 
§ 5110(b)(2).  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400.  

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by the VA.  38 C.F.R. 
§ 3.1(r) (2006).  A claim is a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit.  Such informal claim must identify the benefit 
sought.  38 C.F.R. §§ 3.1(p); 3.155 (2006).  

As indicated above, the effective date provisions for awards 
of increased disability compensation include a general rule 
that an award based on a claim for increase of compensation 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefore."  38 U.S.C.A. § 5110(a).  The corresponding VA 
regulation expresses this rule as "date of receipt of claim 
or date entitlement arose, whichever is later."  38 C.F.R. 
§ 3.400(o)(1).  Under the general rule provided by the law, 
an effective date for an increased rating may be assigned 
later than the date of receipt of claim - if the evidence 
shows that the increase in disability actually occurred after 
the claim was filed-but never earlier than the date of 
claim.  

The law provides one exception to this general rule governing 
increased rating claims.  If the evidence shows that the 
increase in disability occurred prior to the date of receipt 
of claim, the RO may assign the earliest date as of which it 
is factually ascertainable that the increase occurred as long 
as the claim for the increased disability rating was received 
within one year of the date that the increase occurred.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see Harper v. 
Brown, 10 Vet. App. 125 (1997); see also VAOPGCPREC 12-98 
(Sept. 23, 1998).  



Factual Background

Historically, it is noted that in July 1998, the Board denied 
increased ratings for the veteran's two service-connected 
disabilities, progressive atrophy of the legs and shoulders, 
then rated 30 percent disabling, and residuals of left 
shoulder and neck injury, rated 20 percent disabling.  The 
veteran did not appeal the decision and did not file any 
additional claims for VA benefits until September 2001.  

A formal claim for TDIU and increased ratings for the 
veteran's two service-connected disabilities was received on 
September 27, 2001.  Thereafter, the veteran was scheduled 
for a VA examination, which was conducted in February 2002, 
and the RO obtained all available VA and private medical 
records identified by the veteran.  The private medical 
records showed treatment for various maladies from 1996 to 
1999.  The VA medical records pertained to treatment for 
various maladies from February 2000 through November 2001.  

By rating action in June 2002, the RO granted service 
connection for additional disabilities secondary to the 
service-connected neck and shoulder disabilities, including 
degenerative disc and degenerative joint disease of the 
cervical spine, rated 20 percent disabling, and adhesive 
capsulitis of the right shoulder, rated 20 percent disabling.  
With the additional service-connected disabilities, the 
combined rating was 70 percent.  Based on the February 2002 
VA examination and, primarily on the VA nurse practitioner's 
opinion to the effect that the veteran was unemployable due, 
in part, to his service-connected disabilities, the RO 
granted the claim for TDIU, and assigned an effective date of 
September 27, 2001, the date of receipt of the claim.  

In the notice of disagreement, the veteran's then appointed 
attorney, asserted that the regulations provided for an 
earlier effective date up to one year prior to receipt of a 
formal claim and requested that the RO obtain all of the 
veteran's VA medical records to determine if an earlier 
effective date could be assigned.  Thereafter, the RO 
obtained all of the veteran's VA medical records from VAMC 
Des Moines from 1996 to 2002, and associated them with the 
claims file.  

Analysis

As indicated above, by rating action in June 2002, the 
veteran was granted a TDIU and assigned an effective date of 
September 27, 2001, the date of receipt of his claim.  It has 
been argued that the effective date should be assigned back 
one year from the date of his claim under the provisions of 
38 C.F.R. § 3.400(o)(2), based on the theory that any 
treatment records within one year of the filing of his claim 
must be construed as an informal claim.  

A claim for TDIU, qualifies as a claim for increased 
disability compensation and is subject to the more specific 
criteria under 38 U.S.C.A. § 5110(a) and (b)(2) and 38 C.F.R. 
§ 3.400(o)(2), cited above.  Under those provisions, the 
effective date of an award of increased compensation shall be 
the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date.  

Here, the veteran submitted a formal claim for an increased 
rating and TDIU on September 27, 2001.  The clinical findings 
on a subsequent VA examination in August 2001 showed that the 
veteran's PTSD had significantly worsened, particularly since 
he had stopped drinking in January 2001.  The examiner 
commented that his prospects for employment were poor due to 
PTSD and physical problems, and assigned a Global Assessment 
of Functioning (GAF) score of 32.  he was probably 
unemployable by reason of his service-connected disabilities.  
The RO's assignment of an effective date for TDIU of 
September 27, 2001, the date of receipt his formal claim, was 
determined to be consistent with the general provisions of VA 
regulations concerning effective dates for increased rating 
claims discussed above.  

Initially, the Board must address the question of whether any 
VA treatment records subsequent to the July 1998 Board 
decision that denied increased ratings for the veteran's 
service-connected disabilities should be considered an 
informal claim.  In particular, the Court noted that the 
Board did not discuss whether VA outpatient records in August 
2000, May 2001, and August 2001 were informal claims for 
increased ratings under 38 C.F.R. § 3.157(b)(1).  

Section 3.157 provides, in essence, that the date of a VA 
outpatient or hospitalization report will be accepted as the 
date of receipt of an informal claim for an increased rating 
or when a claim specifying the benefit sought is received 
within one year from the date of the report.  38 C.F.R. 
§ 3.157(b)(1).  While section 3.157 provides a basis for the 
establishment of an effective date for any subsequent 
increased award, it does not obviate the requirement that it 
(the medial report) must indicate an intent to apply for, in 
this case, an increased rating or TDIU, or that it includes 
sufficient competent evidence showing an increase or 
worsening of the service-connected disabilities such that the 
veteran was entitled to an increased award or TDIU.  
38 C.F.R. §§ 3.155, 3.400(o)(2).  

In this regard, the Board has meticulously reviewed the 
entire claims file and has been unable to identify any 
correspondence or medical evidence subsequent to the July 
1998 Board decision and prior to September 2001, which could 
be interpreted as an informal claim for an increased rating 
or for TDIU.  The records showed that the veteran was seen by 
VA for various maladies on a number of occasions from July 
1998 to September 2001.  Most of the medical reports were for 
treatment of nonservice-connected disabilities by various VA 
medical specialties, including audiology, eye, immunization, 
and psychiatric clinics.  The few reports by his primary care 
provider were reported to be routine visits.  

The veteran was seen for routine visits to VA audiology, 
immunization, psychiatry, and by his primary care provider on 
August 15, 2000.  A nursing note at that time indicated that 
the veteran had fallen a few days earlier and still had pain 
in his neck and left side.  When seen by his primary care 
provider on the same day, the veteran reported a history of 
chronic pain in his left arm, shoulder, and leg which was 
relieved with ibuprofen, frequent falls, and a frozen 
shoulder, for which he received monthly chiropractic 
treatment.  Other than unspecified limited range of motion in 
the left shoulder, the report did not include any specific 
clinical findings or indicate that there was any worsening of 
his service-connected disabilities.  The records indicated 
that he was still working in his garden and that he was 
physically active.  In fact, when seen in September 2000, his 
wife said that he had been very busy that summer working in 
his garden.  The primary care provider did not recommend any 
additional testing or evaluation, and in fact, the report 
indicated that the present therapy was to be continued and 
that the veteran should be scheduled for follow-up in six 
months.  

Similarly, the May and August 2001 VA outpatient notes were 
for follow-up visits for removal of a melanoma from the inner 
aspect of his right eye in April 2001.  While the reports 
noted a history of worsening pain in his neck and shoulder 
and that he couldn't walk too far because of atrophy and 
numbness in his left leg that had been present for many 
years, the reports did not include any specific findings or 
indicate an intent to seek an increased rating or TDIU.  In 
fact, in August 2001, the veteran was described as active, 
gaining weight, and doing well.  Neither report indicated 
that there was any significant worsening in his service-
connected disabilities nor did they recommend any additional 
testing or examination beyond routine follow-up for his 
dizziness and TIA's in two months.  

There was nothing in any of the reports which would suggest 
an intent to apply for an increased rating or TDIU, nor did 
any of the reports included any detailed information or 
clinical findings which would provide a basis for finding 
that there had been an increase in the severity of the 
veteran's service-connected disabilities or entitlement to 
TDIU prior to the date of receipt of his formal claim in 
September 2001.  Therefore, the Board finds that none of the 
medical reports subsequent to the July 1998 Board decision 
and prior to September 2001, were intended to be or should be 
construed as an informal claim.  

The Board must also consider whether the one exception to the 
general rule governing rating claims is applicable to the 
facts in this case.  That is, whether it is "factually 
ascertainable" that there was an increase in the service-
connected disabilities such that it rendered the veteran 
unemployable within one year of receipt of his formal claim 
for TDIU in September 2001.  

While the evidence showed that the veteran was seen for 
various maladies on several occasions from September 2000 to 
September 2001, they did not suggest any significant increase 
or worsening in the severity of his service-connected 
disabilities.  In general, the treatment records showed that 
the veteran was alert, well oriented, and in no apparent 
distress, at least with regard to his service-connected 
disabilities.  Most of the VA medical records from September 
2000 to September 2001 were routine visits to the audiology, 
optometry, dermatology, and psychiatric clinics.  Only a 
couple of reports showed treatment by his primary care 
provider, and there were no reports for hospitalization or 
emergency room visits.  

The medical records showed complaints of chronic dizziness, 
left upper extremity pain, and occasional falls, but did not 
include any objective finding, or for that matter any 
subjective findings which would tend to suggest an increase 
in his service-connected disabilities to such extent that he 
was precluded from gainful employment.  

As discussed above, the outpatient notes in May 2001, showed 
a history of chronic dizziness, increased pain on his left 
side, and difficulty walking secondary to weakness in his 
legs.  However, the veteran reported that there had been no 
changes in his mobility since his last examination and that 
he was still able to dress, feed, and bath himself.  In 
August 2001, he reported that he was doing well, was gaining 
weight, and was staying active.  Again, he denied any changes 
in his mobility or ability to take care of the routine daily 
activities.  The remainder of the medical reports of record 
pertained to treatment subsequent to September 27, 2001, and 
are not relevant to the issue at hand.  

After careful review of all the evidence of record, the Board 
finds that there is no earlier date within the one-year prior 
to September 2001, on which it could be factually ascertained 
that an award of TDIU was warranted.  Accordingly, the Board 
concludes that the criteria for an effective date prior to 
September 27, 2001, for a TDIU have not been met.  



ORDER

Entitlement to an effective date earlier than September 27, 
2001, for a grant of TDIU, is denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


